COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bray
Argued at Chesapeake, Virginia


JAMES THOMAS CURRY
                                          MEMORANDUM OPINION * BY
v.   Record No. 0722-99-1                  JUDGE RICHARD S. BRAY
                                               MARCH 14, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                   Christopher W. Hutton, Judge

           Lawrence A. Martin (Coyle & Martin, on
           brief), for appellant.

           Stephen R. McCullough, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     James Thomas Curry (defendant) appeals convictions in a bench

trial for statutory burglary, a related third offense petit

larceny, and attempted grand larceny.   He contends that the

evidence was insufficient to (1) establish the requisite value of

the property subject of the attempted grand larceny, and (2)

identify defendant as the perpetrator of the burglary and petit

larceny.   We agree and reverse the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"      Archer v. Commonwealth,

26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).

The credibility of the witnesses, the weight accorded testimony,

and the inferences drawn from the proven facts are matters to be

determined by the fact finder.    See Long v. Commonwealth, 8 Va.

App. 194, 199, 379 S.E.2d 473, 476 (1989).     The judgment of the

trial court will not be disturbed unless plainly wrong or

unsupported by evidence.    See Code § 8.01-680.

                 I.   The Attempted Grand Larceny

     On July 16, 1998, John Maner noticed that the doors of his

shed, previously closed, were ajar.      Upon investigation, he

discovered defendant inside, purportedly "looking for his dog,"

and "chase[d] him away."    Returning to the shed, Maner discovered

a bucket of tools "dumped out" on the floor, "other tools . . .

stolen," and "the lock . . . tying [two adult and two children's]

bicycles together . . . damaged beyond usage," "cut."     Maner

testified that he had owned the two "adult bikes" for a "year or

two" and valued them, "based upon how much they cost," at $200.

No value of the children's bicycles, or other property, was

introduced into evidence.

     "Grand larceny consists of the theft, not from the person

of another, of goods and chattels valued at $200.00 or more."

Robinson v. Commonwealth, 258 Va. 3, 5, 516 S.E.2d 475, 476

                                 - 2 -
(1999); see Code § 18.2-95(ii).   "The value of the goods

specified in the statute is an essential element of the crime,

and the Commonwealth must prove that element beyond a reasonable

doubt."   Walls v. Commonwealth, 248 Va. 480, 481, 450 S.E.2d

363, 364 (1994).   "The value of the stolen property is measured

as of the time of the theft[.]"   Parker v. Commonwealth, 254 Va.

118, 121, 489 S.E.2d 482, 483 (1997).

           While the original purchase price of an item
           may be admitted as evidence of its current
           value, there must also be "due allowance for
           elements of depreciation." Without a
           showing of the effect of age and wear and
           tear on the value of an item such as a
           typewriter, the [fact finder] might be
           misled to believe that original price equals
           current value.

Dunn v. Commonwealth, 222 Va. 704, 705, 284 S.E.2d 792, 792

(1981) (per curiam) (emphasis added) (citation omitted).     "The

[Court's] use of the words 'such as a typewriter' in [Dunn] is

significant.   It is common knowledge that . . . equipment

generally depreciates in value over time[.]"   Lester v.

Commonwealth, 30 Va. App. 495, 505, 518 S.E.2d 318, 322 (1999).

     Here, the Commonwealth's evidence established only the value

of two adult bicycles at the time of purchase, a "year or two"

prior to the attempted larceny.   Since the original "cost" was

only $200 and recognizing that a mechanical device, such as a

bicycle, would doubtless depreciate, we find that the evidence was

insufficient to prove the $200 value requisite to the offense.



                               - 3 -
            II.   The Petit Larceny and Statutory Burglary

     On the evening of July 12, 1998, Richard Jones observed "a

man entering [his neighbor's] garage, . . . leaving with" "a red

box" "under his arm and running off."    After unsuccessfully

pursuing the thief, Jones returned to report the incident to his

neighbor and summon police.    Because he "never saw his face,"

Jones could only describe the perpetrator's clothing, a "white

shirt and black pants."    Sometime thereafter, police transported

Jones to "a light up" of an individual then in custody and dressed

in like clothing.    Jones acknowledged a "strong possibility it was

him because of the clothes," but was unable to identify the

"face."   At trial, he identified defendant only as "the person

they lit up."

     The instant facts are substantially similar to those before

the Supreme Court in Cameron v. Commonwealth, 211 Va. 108, 175

S.E.2d 275 (1970).    There, an eyewitness observed only the

clothing and the "backs" of two individuals running from a robbery

scene.    He recalled to police the relative height, race and

clothing of each suspect.    Cameron and his companion were

apprehended 35 minutes after the crime, eight blocks from the

scene, and taken into custody.    Later, at police headquarters, the

witness "identified the [two] by their clothing," although "he

couldn't be positive."    In reversing the conviction, the Court

noted:



                                 - 4 -
                There was no witness who could identify
           the defendant by his facial features as one
           . . . who committed the crime. Neither the
           victim nor [the eyewitness] saw the faces of
           the boys who committed the crime. The
           strongest evidence against the defendant was
           the testimony of [the eyewitness] who could
           only say that defendant and his companion
           were "wearing the same type of clothes" as
           the two boys who ran . . . and that one
           . . . was short and one was tall, as were
           the defendant and his companion.

Id. at 111, 175 S.E.2d at 277.

     The evidence before the Court on this record is less

compelling than in Cameron.   The testimony does not disclose

when or where police apprehended defendant, thus providing no

nexus in time or place to the offense, and Jones described only

the clothing worn by the intruder, without mention of any

physical characteristics matching defendant.     Such evidence "may

be said to raise a strong suspicion of guilt," but, clearly,

"does not exclude every reasonable hypothesis except that of

guilt."   Id.

     Accordingly, we reverse the convictions of petit larceny

and related burglary and the attempted grand larceny.     However,

while we dismiss the petit larceny and burglary indictments, we

remand the attempted grand larceny prosecution for such further

proceedings as the Commonwealth may deem appropriate.      See

Parker, 254 Va. at 121, 489 S.E.2d at 484.

                                         Reversed and dismissed, in
                                         part, and reversed and
                                         remanded, in part.


                                 - 5 -